Title: From George Washington to James Clinton, 16 June 1781
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters New Windsor June 16th 1781
                        
                        In my Letter of the 5th & 10th Inst. I intimated to you the necessity of keeping the Reinforcements
                            lately sent to the Northward as much together as possible, and in such constant readiness for a movement, as that they
                            might be recalled, if necessary, on the shortest warning: I must now inform you that the Operation which has been
                            concerted between His Excellency the Count de Rochambeau, and myself against New York, will probably compel me to withdraw
                            not only these Troops, but also the remainder of Van Schaick’s, and the whole of Cortland’s Regiment.
                        I give you this previous Notice that proper measures may be taken on the occasion, that the Inhabitants may
                            not be disappointed in their expectations, and that the greatest possible number of the Men for the Campaign, and levies
                            for the three Years Service, may be drawn together to relieve the Garrison’s at the several Posts, and defend the Frontiers
                            whenever all the Continental Troops shall be ordered from thence.
                        You will be pleased to observe, nothing but absolute necessity will induce me to order the Regular Troops
                            from the Northward, and I request therefore, it may be understood that when the Measure becomes indispensably necessary,
                            there is not anything which can divert me from it. I am, Dear Sir, With great regard Your most Obedt
                            Servt
                        
                        
                            Go: Washington

                        
                    